SCHROEDER, Circuit Judge,
concurring.
I concur in all of the majority opinion except Part II.C.2, dealing with Congressional Intent. With respect to the non-wilderness areas of Glacier Bay National Park, we today decide only that commercial fishing is not expressly prohibited by statute. The Secretary’s proposed regulations are not before us, nor is any question of the limits of the Secretary’s discretion to permit commercial fishing.
In my view, the legislative history contains strong indications that Congress considered consumptive use of resources to be generally prohibited in national parks, and that by making Glacier Bay a national park in 1980, Congress intended that commercial fishing be phased out in the park. The key committee report noted that “[s]ince the establishment of the National Park System in 1916, the consumptive use of wildlife resources within National Parks and National Monuments has been prohibited. Such units have traditionally been viewed as wildlife sanctuaries for the nonconsumptive enjoyment of the American public.” S.Rep. 96-413, at 168 (1980), reprinted in 1980 U.S.C.C.A.N. at 5070, 5112.
. Consistent with this background understanding, the committee stated that “Glacier Bay National Park [is] intended to be [a] large sanctuar[y] where fish and wildlife may roam freely, developing their social structures and evolving over long periods of time as nearly as possible without the changes that extensive human activities would cause.” Id. at 137, reprinted in 1980 U.S.C.C.A.N. at 5081. Continued commercial fishing is inconsistent with the concept of a sanctuary.
Congress’ treatment of the Dry Bay area, where it explicitly intended commercial fishing to continue, is also instructive. Congress designated those units where commercial fishing was to continue as “preserves,” rather than as part of the Park itself, indicating congressional understanding that commercial fishing is inconsistent with those uses generally permitted in national parks. Id. at 164, reprinted in 1980 U.S.C.C.A.N. at 5108 (“The preserve is to be managed in the same manner as the park, except that hunting and trapping may be allowed ... [and] the existing commercial fishing operations are allowed to continue.”); see also H.R.Rep. 95-1045, pt. 1, at 95 (1978) (noting that the House committee excluded Dry Bay from the proposed park addition “so that active commercial fishing operations would be located outside the Park boundaries.”). Speaking of the three areas where commercial fishing was to be permitted to continue, including Dry Bay, the Senate committee noted that “[i]n all three units the actual fishing takes place offshore in the ocean, outside of the units.” S.Rep. 96-413 at 172, 1980 U.S.C.C.A.N. at 5116. By referring to “all three units” where commercial fishing was “to continue,” the committee indicated its understanding that commercial fishing would not continue elsewhere.
Notwithstanding its understanding that commercial fishing was inconsistent with the values and purposes of national parks, however, Congress also indicated its intent that existing uses, where inconsistent, be phased out rather than abruptly terminated. The committee noted that
[w]hen establishing new units of the National Park System the Congress has had a long-standing traditional practice of reviewing those values and activities within new units which, if immediately curtailed, *1075might result in substantial hardships to the local residents of the area. Consequently, in appropriate instances certain ... activities have been phased out of such units gradually, rather than terminated immediately at the time of establishment of the unit.
S.Rep. 96-413 at 168, 1980 U.S.C.C.A.N. at 5112. Congress’ intent that existing uses be phased out to avoid hardship, as well as its intent that certain subsistence and sport uses be permitted to continue, see, e.g., 16 U.S.C. §§ 3126, 3201, explain the absence of an immediate statutory ban on commercial fishing within the Park.
Today’s decision is limited to the question the district court decided, whether federal statutes contain an immediate prohibition on all commercial fishing in the park. It should not be interpreted as an endorsement of unfettered agency discretion to permit commercial fishing in the Park.